Chapman, J.
The English books furnish very little light on the subject of the emancipation of minor children by their father. In this country, there have been judicial decisions in respect to it, in several states. The most important cases are those cited by counsel in this case, and others referred to in Reeve’s Domestic Relations, (3d ed.) 291, n. These cases establish the doctrine that a father may emancipate his child for the whole vemaining period of minority, or for a shorter term; that the emancipation may be by an instrument in writing, by verbal agreement or license, or by implication from his conduct; and that the emancipation is valid against creditors, and to some extent against the father. The present case raises a question as to the right of the father to revoke such emancipation. On this question we do not find any judicial decision. In Kauffelt v. Moderwell, 21 Penn. State R. 222, there is a dictum that “ the private arrangement between the father and son is revocable at the father’s pleasure; ” but this cannot be true as a general proposition.
The basis of the father’s right to the services of his children is his duty to support and educate them. But this duty is subject to many modifications growing out of the circumstances and conduct of the parties, and the right is not absolute or inalienable. It may be forfeited by misconduct, but cases may arise where the forfeiture would be held to be temporary. The cases referred to establish the doctrine that it may be transferred to the minor. It is to be regarded as being in the nature of property ; and as a minor may hold other property independently of his father, there seems to be no valid reason why he may not thus hold the right to his own time and earnings. As he may hold it by a contract with his father under seal, or for a valuable consideration, there is no more reason for holding that the father may revoke this contract, at his pleasure, than any other contract. On principle, he should be as fully bound by it as by a conveyance of land or other property to his child. As it may be held *534by gift 01 license without any consideration, there is no reason why the gift, when accepted, should be any more revocable, without the consent of the donee, than other gifts. But a gift is not binding on the donor until it is accepted; and the acceptance of a gift of this character must be by acting upon it. Until it is acted upon, it must, from the nature of the case, be revocable.
The present action is brought on the assumption that the plaintiff has been emancipated by her father’s paroi agreement, without consideration; and the court are of opinion that the jury were rightly instructed that it was revocable at any time before the plaintiff had availed herself of it, or acted upon it. If her services were rendered to the defendant under a contract made with her father, he only can bring an action to recover the amount due for them, and this action cannot be maintained.

Exceptions overruled.